 In the MatterofBLACK DIAMONDSTEAMSHIPCORPORATIONandMARINEENGINEERS'BENEFICIAL ASSOCIATION, LOCAL No. 33Case No. C-174.-Decided July 21,1937Water Transportation Industry-Unit Appropriate for Collective Bargaining:craft; occupational differences; licensed personnel; established labor organiza-tion inindustry-Representatives:-proofof choice: election; prior certificationof union byBoard-Collective Bargaining:employer's duty to bargain aftercertification ; refusal to meet and bargain collectively with union certified byBoard as exclusive representative-Strike: prolonged because of employer'srefusal to bargain and to reinstateemployees-Employee Status:duringstrike-Discrimination:in reinstatement ofstrikers-Reinstatement Ordered,Strikers:strike provoked by employer's refusal to bargain ; displacement ofemployees hired during strike-BackPay:awarded.Mr. Philip Phillipsfor the Board.Hunt, Hill & Betts, by Mr. John W. CrandallandMr. AllenGordon Miller,of New York City, for the respondent.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONSTATEMENT OFCASEUpon charges duly filed by Marine Engineers' Beneficial Associa-tion, Local No. 33, herein called the M. E. B. A., the National LaborRelations Board, herein called the Board, by Elinore MorehouseHerrick, Regional Director for the Second Region (New York, NewYork), issued its complaint dated February 17, 1937, against BlackDiamond Steamship Corporation, New York City, herein called therespondent.The complaint and notice of hearing thereon were dulyserved upon the respondent and the M. E. B. A.At the hearing the complaint was amended by striking threenames from paragraph eight and by adding the name of CarlKraigh.1The complaint as amended alleged :1.That the respondent is engaged in foreign and interstate com-merce.2.That the licensed engineers employed by the respondent consti-tute a unit appropriate for the purpose of collective bargaining.'The namesof John Platt and Charles E. Smith were stricken from the allegation thatthe respondent refused to reinstate them following the strike.The name of Frank M.French was stricken from the allegation that the respondent reinstated him on or aboutFebruary1, 1937.84 DECISIONS AND ORDERS85.3.That since August 1935, a majority of the licensed engineershave designated the M. E. B. A. as their representative for purposesof collective bargaining with the. respondent by becomingmembersthereof.4.That in August 1935, and at various times thereafter, theM. E. B. A. requested the respondent to bargain collectively but thaton all suchoccasionsthe respondent refused to bargain collectively.5.That on December 11, 1936, the Board certified that a majorityof the licensed engineers on the respondent's vesselshad designatedtheM. E. B. A. as their representative for purposes of collectivebargaining with the respondent, and that pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, 49 Stat. 449,herein called the Act, the M. E. B. A. was the exclusive representa-tive of all such employees for purposes of collective bargaining..6.That despite the certification, the respondent continuedto refuseto bargain collectively with the M. E. B. A.7.That the above-described acts of the respondent constitute un-fair labor practices within the meaning of Section 8, subdivision (5)of the Act.8.That "as a result of and because of the refusal of the respond-ent to bargain collectively * * * approximately all of the em-ployees of the respondent in said unit did strike on or about Novem-ber 23, 1936., On and about December 31,1936,said strikingemployees did apply for reinstatement to their former positions."9.That the respondent refused toreinstate34 named employeesand has at all times since continued to refuse them reinstatement,except that three of the employees named were reinstated on aboutFebruary 1, 1937, and one'w as reinstated on about January 15, 1937.10.That the respondent refused to reinstate these employees forthe reason that they "joined and assisted the M. E. B. A. and en-gaged in concerted activities with other employees of the respondentfor the purposes of ' collective bargaining and other mutual aid andprotection", thereby engaging in an unfair labor practice within themeaning ofSection 8, subdivision (3) of the Act.11.That the respondent by refusing to bargain collectively and toreinstate the employees named in the complaint is engagingin unfairlabor practices within the meaning of Section 8, subdivision (1) ofthe Act.12.That the alleged unfair labor practices occur in thecourse andconduct of commerce, andare unfairlabor practices affecting com-merce within the meaning of Section 2, subdivisions (6) and (7) ofthe Act.,The respondent filed an answer to the complaint admitting thenature ofits businessand that its operations occur in thecourse and49446-38-vol. m-7 86NATIONAL LABOR RELATIONS BOARDconduct of commerce between the several States and with foreigncountries.The answer alleged that on November 26, 1935, the re-spondent entered into an agreement with the United Licensed Officersof the United States of America, herein called the U. L. 0., as therepresentative of all licensed officers, both deck and engineer, on thevessels of the respondent, which agreement became effective Decem-ber 1, 1935, and continued in force for one year. It admitted thaton about December 11, 1936, the Board certified that the M. E. B. A.had been designated by a majority of the licensed engineers employedon the respondent's vessels and that pursuant to the provisions of theAct the M. E. B. A. was the exclusive representative of all suchemployees for the purposes of collective bargaining.The answeralso alleged that between the time of the Board's decision directingan election on September 24, 1936, and the resulting certification ofrepresentatives on December 11, 1936, the M. E. B. A. instructed itsmembers aboard the respondent's vessels to support the strike of theunlicensed personnel then in existence, and that on November 23,1936, the M. E. B. A. called a strike of its members employed onthe respondent's vessels; that the respondent on December 4, 1936,sought to have the engineers return to work, but the engineers re-mained on strike; that vacant positions were then filled, and when theM. E. B. A. requested the reinstatement of the striking employees,the jobs were not available.The answer further alleged that theAct is unconstitutional, and denied all the other allegations of thecomplaint.Pursuant to notice, a hearing was held in New York City com-mencing on February 23, 1937, before Robert M. Gates, the TrialExaminer duly designated by the Board. The Board and therespondent were represented by counsel.At the hearing the respond-ent moved to dismiss the complaint on the grounds that the membersof the M. E. B. A. named in the complaint are not employees of therespondent and that the Board has no power under the Act toorder their reinstatement.Counsel for the respondent argued thatif the Board does have the latter power under the Act, it is an uncon-stitutional delegation of power.The Trial Examiner denied themotion.At the conclusion of the Board's case counsel for the Boardmoved to amend the pleadings to conform to proof. The motionwas granted.Certain documents were submitted by stipulation fol-lowing the hearing and were admitted by the Trial Examiner.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedto all parties.The parties were offered an opportunity for argu-ment at the close of the hearing, which was declined. The respondentfiled a brief to which we have given due consideration. DECISIONS AND ORDERS87Subsequently the Trial Examiner filed an Intermediate Reportfinding that the respondent had committed unfair labor practicesaffecting commerce within the meaning of Section 8, subdivisions (1)and (5),and Section 2, subdivisions(6) and (7) of theAct.Al-though the Trial Examiner recommended the reinstatement of theemployees alleged to have been refused reinstatement,he found that,the respondent had not engaged in a violation of Section 8, sub-division(3) of the Act. Exceptions to the Intermediate Report anda brief thereon were thereafter filed by the respondent.We find no error in the Trial Examiner's rulings upon the re-spondent'smotions and objections,and such rulings are hereby af-firmed.As set forth below,we also find that the evidence supportsthe findings and conclusions made by the Trial Examiner in his In-termediate Report that the respondent has engaged in unfair laborpractices affecting commerce, within the meaning of Section 8, sub-divisions(1) and(5), and Section 2, subdivisions(6) and (7) ofthe Act.However, for the reasons set forth below, we find that theTrial Examiner has erred in finding that the respondent has notengaged in a violation of Section 8, subdivision(3) of the Act.We have fully considered the exceptions to the Trial Examiner's.Intermediate Report and find no merit in them.They are herebyoverruled.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESS.2Black Diamond Steamship Corporation is a corporation organizedand existing under the laws of the State of Delaware, and is andhas been at all times hereinafter mentioned, engaged in the generalcargo and passenger business with general offices in New York,New York. It owns and operates eight vessels which sail accord-ing to a fixed posted schedule from New York, New York, to Rotter-dam, Holland; Antwerp, Belgium; Boston, Massachusetts; Phila-delphia,Pennsylvania; Baltimore,Maryland; Norfolk, Virginia;Newport News, Virginia; Portland, Maine; and return.3Each ofthe respondent's vessels docks at Pier K, Weehawken, New Jersey,and each is regularly engaged in both outport and foreign sailings,transporting primarily freight and mail, and affording a limited pas-2 The findings of factas tothe respondent and its business are taken from Board'sExhibit No. 2, which is the decision of the Board,Matter of Black Diamond SteamshipCorporation and Marine Engineers' Beneficial Association,Local 33, Case No. R-107,decided September 24, 1936, 2 N L R B. 241.3 The names of the vessels are as follows : Black Eagle, Black Gull, Black Hawk, BlackFalcon, Black Tern, Black Heron, Black Condor, Black Ospray. 88NATIONAL LABOR RELATIONS BOARDsenger service.The respondent accepts through bills of lading toEurope. It employs the customary means of advertising for cargoand passengers.Victor J. Sudman is president and Michael J. Han-lon is vice-president and general manager of the respondent.We find, therefore, that the respondent is engaged in trade, traffic,commerce, and transportation among the several States and betweenthe United States and foreign countries, and that the licensed chiefand assistant engineers employed on the vessels of the respondentare directly engaged in such trade, traffic, commerce and trans-portation.II.THE UNIONMarine Engineers' Beneficial Association, Local No. 33, is a labororganization whose membership is limited to licensed marine engi-neers.Approximately 1100 members operate out of the port ofNew York.III.TILE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitUpon the basis of the Board's decision in the, representation case,4which is part of the record in this case, and for the reasons therestated, we find that a unit composed of all licensed chief and assistantengineers employed as engineers on the vessels operated by the re-spondent would insure to these employees the full benefit of theirright to self-organization and to collective bargaining, and otherwiseeffectuate the policies of the Act, and constitutes a unit appropriatefor the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of em-ployment.5-,2.Representation by the union of the majority in the appropriateunitIt is clear from the Board's, Decision and Direction of Election inMatter of Black Diamond ,Steamship Corporation and Marine Engi-neers' Beneficial Association, Local 33,Case No. R-107, decided Sep-tember 24, 1936(supra),and from the record in this case, that forover a period of two years the M. E. B. A. had been unsuccessfullyattempting to bargain collectively with the respondent.Because ofthe M. E. B. A.'s abortive endeavors to induce the respondent to enter4 Board'sExhibit No.2; Matter ofBlack Diamond Steamship Corporationand Mat theEngineers'BeneficialAssociation,Local No. S4;Case No R-107(supra):5 The decision of the Board in the representation case also included licensed junior engi-neers employed as engineerswithin theappropriate unit found by the Board. . The evi-dence at this hearing indicatedthat therewere no such individuals In this classification.It is, therefore,unnecessary to Include them in the unit. DECISIONS AND ORDERS89into an agreement, Joseph F. Lahey, business manager of theM. E. B. A., on July 2, 1936, filed with the Regional Director for theSecond Region a petition for an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.After a hear-ing, the Board directed an election, and as a result thereof, certifiedon December 11, 1936, that Marine Engineers' Beneficial Association,Local No. 33, had been designated by a majority of the employeesin the appropriate unit as their representative for purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Net,the M. E. B. A. is the exclusive representative of all such engineersfor purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargainOn about October 27, 1936, all the maritime unions on the PacificCoast, constituting the Maritime Federation of the Pacific, calledtheirmembers out on strike, which completely tied up Americanshipping on that Coast.On October 29, the rank-and-file of theInternational Seamen's Union, herein called the rank-and-file, wentout on strike against the respondent and other steamship lines on theAtlantic Coast in support of the Maritime Federation of the Pacific.As a result the respondent had great difficulty in obtaining competentcrews for its vessels.On about November 10, 1936, the members oftheM. E. B. A. refused to sail unless the respondent obtained com-petent crews.On November 12, 1936, Edward Patrick Trainer, business managerof the M. E. B. A., called Hanlon to request that the respondentnegotiate an agreement with the M. E. B. A.Hanlon replied, "I anitoo busy to bother much with an agreement * * * I am havinga strike."Trainer did not press him further at that time. Onabout November 15, a letter dated November 13, on a letterhead ofthe national M. E. B. A., was mailed to New York City over thesignature of William S. Brown, the national president, to all com-panies on the Atlantic and Gulf Coasts, and to the American Steam-ship Owners Association, herein called the Association, with therequest that the "Association meet with the representatives of ourorganization in the hope that we will be able to reach an agreementthat will be to our mutual advantage".eA form of a proposed agree-ment was also enclosed.7R. J. Baker, president of the Association,replied that he had no authority to negotiate an agreement for theindividual steamship lines.The respondent, however, did not replyto the letter.6Respondent's Exhibit No. 8.7Respondent's Exhibit No 9. 90NATIONAL LABOR RELATIONS BOARDTrainer testified that he telephoned Hanlon again on November17, and repeated his request to negotiate an agreement.Hanlondenied that he talked with Trainer at any time during Novemberexcept on the 12th.The national M. E. B. A. declared a strike effec-tive November 23, 1936, against the respondent and some other shiplines.It is clear that the reason the strike was declared was thefailure of the steamship lines to respond satisfactorily to the letterof November 13, requesting them to bargain collectively with theM. E. B. A.On December 4, 1936, after the ballots had been counted by theBoard and it was known that the M. E. B. A. had won the election,Hanlon called a meeting of about 24 of the striking engineers anddeck officers at the respondent's office at Pier K, Weehawken, NewJersey.Twenty-six of 32 engineers employed by the respondentwere out on strike at this time.Hearing of the meeting, Trainerdispatched George M. Molloy, an organizer of the M. E. B. A., toattend the meeting.He introduced himself to Hanlon and askedif he might stay, but also added that he would leave the room ifHanlon so wished.Hanlon replied that he would like to have Molloyleave the room "because the meeting was only of a friendly get to-gether sort, nothing official".Molloy left.At the meeting Hanlontold the engineers that "we are going to endeavor to sail ships, andifwe go out and get men to take your positions it is going to betoo bad for we will have to promise the men permanent jobs andwe will be morally obligated to keep them on permanent jobs. Thedoor is still open and the opportunity is here.Let's get together."The engineers replied that they would have to consult the M. E. B. A.about the matter.During the week of December 6, 1936, therespondent sailed two of its vessels with other engineers.On December 12, 1936, the day after the Board certified theM. E. B. A., the respondent wrote letters to its engineers urging themto return to their vessels."Paul Stewart was the only engineer whoreplied to this letter, stating, "My own self respect as well as instruc-tions from the engineers association prohibit me from taking em-ployment on a vessel which is manned by strikebreakers." 9Trainer testified that on December 14, three days after the Board'scertification, he telephoned Hanlon and told him that "we are desig-nated as representatives of the marine engineers in your company.Now we are willing to go ahead and bargain with you."Accordingto Trainer, Hanlon replied : "All of the engineers, or most of theengineers are out of this company now.You represent no engineers;we are not going to bargain with you."s Board's Exhibit No 11.e Respondent's Exhibit No. 6 DECISIONS AND ORDERS91Hanlon denied that he had a telephone conversation with Traineron December 14.Certainly Trainer's testimony is more consistentwith the realities.Itwould be only reasonable and natural forTrainer, upon being notified that the M. E. B. A. had been certified,to renew his request that the respondent bargain with the M. E. B. A.;it cannot be supposed that this victory, coming after such a longstruggle to achieve collective bargaining status, would find theM. E. B. A. sleeping on its rights. In view of the conflicting testi-mony, we give credence to that version which appears reasonable.Accordingly, we find that Trainer's request to bargain and Hanlon'srefusal took place on December 14, 1936, three days after thecertification.On December 31, 1936, when the vessels of the respondent beganto sail with more regularity, a committee of two members of theM. E. B. A., consisting of Anderson and French, called upon Hanlonrequesting reinstatement of all the engineers and an opportunity tonegotiate an agreement.Hanlon told the committee that they wereunfortunately too late, that no vacancies existed on the respondent'svessels, but as the vacancies did occur the engineers who had been onstrike would be reinstated.On January 4, 1937, Trainer telephonedSudman and told him that the M. E. B. A. wanted reinstatement ofitsmen and an agreement with the respondent. Sudman replied thathe would let him know in a few days.When Trainer called againon January 7, 1937, Sudman told him that any negotiations wouldhave to be conducted with the American Steamship Owners Associa-tion.Thereupon Trainer talked to R. J. Baker, president of theAssociation, who told him : "I am signing no contract with you orno other steamship company will sign a contract with you, Mr.Trainer."On January 9, 1937, Trainer filed his charge with theBoard.On about January 16, Trainer sent letters to the respondentadvising that the strike had been called off as of January 14, andenclosing the applictions of the engineers for reinstatement.10We find that on December 14, 1936; December 31, 1936; January 4,1937; and January 7, 1937, the respondent refused to bargain col-lectively with the Marine Engineers' Beneficial Association, LocalNo. 33, as the representative of the respondent's engineers.B. Refusal to reinstateAs already set forth in connection with the discussion of the re-spondent's refusal to bargain collectively, applications for reinstate-ment on behalf of all of the striking engineers were made byAnderson and French on December 31, 1936, and by Trainer onJanuary 4, 7, and 16. The respondent can find no refuge in thefact that the applications for reinstatement may have been cou-10Board'sExhibits Nos. 21a, 21b, 21c, 22, 23. 92NATIONALLABOR RELATIONS BOARDpled with demands for collective bargaining. Such demands theM. E. B. A. was entitled to make, and the respondent was requiredto heed under the Act.The respondent refused and continues to refuse reinstatement tothe members of the M. E. B. A: who went on strike, except eightmen who have been reinstated. It is clear that the only basis uponwhich the respondent has refused to reinstate the men is that theywere on strike.Most of the men had worked for the respondent aconsiderable number of years.They were regarded as thoroughlycompetent, satisfactory, permanent, and regular employees.Hanlonreadily admitted that as a group they were more competent than theengineers hired to replace them during the strike.He also statedthat as vacancies occurred among the new men the respondent wouldrehire the old employees.The strike of the engineers, commencing on November 23, 1936, andterminating on January 14, 1937, constituted a labor dispute.Bystriking the engineers did not sever their status as employees of therespondent, since they had ceased work as a consequence of and inconnection with a current labor dispute.The continuance of thestrike after the Board's certification on December 11, 1936, wascaused by the respondent's refusal to bargain collectively with theM. E. B. A. thereafter, and its refusal to reinstate the strikers.Hence the strikers thereafter maintained their status as employeesfor two reasons : their work had ceased as a consequence of and inconnection with a current labor dispute, and the strike was prolongedbecause of unfair labor practices on the part of the respondent.Since they had not obtained any other regular and substantiallyequivalent employment, the engineers were entitled to reinstatementwhen they applied for their jobs after the Board's certification.We find, therefore, that by its refusal to reinstate the engineerswho applied for reinstatement on December 31, 1936, and January 4,7, and 16, 1937, the respondent has discriminated in regard to hireand tenure of employment, and has thereby discouraged membershipin a labor organization.We find that the respondent, by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise ofthe right to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposesof collective bargaining and other. mutual aid and protection asguaranteed in Section 7 of the Act.We find that the refusal of the respondent to bargain collectivelyand to reinstate the engineers has led to and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce. DECISIONS AND ORDERSTHE REMEDY93We have found that the strike of the respondent's engineers onNovember 23, 1936, was prolonged because of the respondent's con-tinued refusal to bargain on December 14, 1936, three days after theBoard's certification.Since the strike was prolonged by the re-spondent's unfair labor practices, the strikers were entitled to rein-statement to their former positions after the respondent's refusal tobargain on December 14. In order to restore the status quo as itexisted prior to the time the respondent committed the unfair laborpractices and in order to enable the processes of collective bargainingto function, we will order that all strikers be reinstated to theirformer positions, dismissing if necessary all engineers employed forthe first time since December 14, 1936, the date of the first refusalto bargain after the Board's certification."The first request for reinstatement of the strikers was made onDecember 31, 1936.The respondent's refusal to reinstate the strikerson December 31, 1936, constituted a discriminatory discharge.Theyare, therefore, entitled to back pay from the date of the first sailing,after December 31, of the vessel upon which each of the engineers,respectively, was employed on November 23, 1936, to the date of therespondent's offer of reinstatement. 12Since engineers "sign articles"and are paid only for such voyage they make, we choose the firstsailing date after December 31, 1936, as the date from which back payis to commence.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board finds and concludes as a matterof law :1.Marine Engineers' Beneficial Association, Local No. 33, is a labororganization, within the meaning of Section 2, subdivision (5) ofthe Act.2.The strike of the licensed chief and assistant engineers em-ployed on the vessels operated by the Black Diamond SteamshipCompany was a labor dispute, within the meaning of Section 2,subdivision (9) of the Act.3.James Anderson, Eugene Topping, Geo. Pyne, Benj. R. Castles,Henry K. Berry, Charles Steffenson, Wm. Serviss, Herbert O'Sulli-van, Ernest Peterson, John Eiler, (Frederick) Oscar Schwartz, Paula Matter of Columbian Enameling and Stamping Company and Enameling and StampingMillEmployees Union,No. 196911,Case No C-14, decided February 14, 1936 (I N. L. R. B.181).'Matter of Elbe File andBinder Co., Inc. and Bookbinders, Manifold and PamphletDivision,Local Union No119, InternationalBrotherhoodof Bookbinders,Case No. C-158,decided June 2, 1937, 2 N. L R B. 906 94NATIONAL LABOR RELATIONS BOARDStewart,Walter Hasenfus, James M. Lamb, John B. Fetzer, HenryL. Mosher, Homer Lohse, S. M. Elonka, H. Gonzales, William Hodg-kiss, Clarence Ackershock, William J. Scott, Willard L. Davis, FrankFrench, Carl Nilson, A. W. Pryde, George J. Portvliet, EdwardHoefner, Jack Peelen, Theodore R. Ender, Erie J. Green, MerlinLaFleur, Herman Mellema, B. Pearson, and Carl Kraigh were em-ployees of the respondent at the time of the strike, and are stillemployees of the respondent, within the meaning of Section 2,subdivision (3) of the Act.4.The respondent, by discriminating in regard to hire and tenureof employment, and thereby discouraging membership in a labororganization, has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8, subdivision (3) of the Act.5.The licensed chief and assistant engineers employed as engi-neers on vessels operated by the respondent constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.6.Marine Engineers' Beneficial Association, Local No. 33, havingbeen designated by a majority of the licensed chief and assistantengineers employed as engineers on vessels operated by the respondentas their representative for purposes of collective bargaining, is, byvirtue of Section 9 (a) of the Act, the exclusive representative of allsuch engineers for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.7.By refusing to bargain collectively with the M. E. B. A. asthe representative of its engineers, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8, subdivision (5) of the Act.8.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Black Diamond Steamship Corporation, and itsofficers, agents, successors, and assigns shall : DECISIONS AND ORDERS951.Cease and desist from interfering with, restraining, or coercingits employees in the exercise of their rights of self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act;2.Cease and desist from refusing to bargain collectively withMarine Engineers' Beneficial Association, Local No. 33, as the ex-clusive representative of its licensed chief and assistant engineersin respect to rates of pay, wages, hours of employment, and otherconditions of employment;3.Cease and desist from discouraging membership in MarineEngineers' Beneficial Association, Local No. 33, or any other labororganization of its employees, by refusing to reinstate the engineersnamed below in paragraph 4 (a), or otherwise discriminating inregard to hire and tenure of employment or any term or conditionof employment, or by threat of such discrimination;4.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:a.Offer to James Anderson, Eugene Topping, Geo. Pyne, Benj.R. Castles, Henry K. Berry, Charles Steffenson, Wm. Serviss, Her-bert O'Sullivan, Ernest Peterson, John Eiler, (Frederick) OscarSchwartz, Paul Stewart, Walter Hasenfus, James M. Lamb, JohnB. Fetzer, Henry L. Mosher, Homer Lohse, S. M. Elonka, H. Gon-zales,William Hodgkiss, Clarence Ackershock, William J. Scott,Willard L. Davis, Frank French, Carl Nilson, A. W. Pryde, GeorgeJ.Portvliet,Edward Hoefner, Jack Peelen, Theodore R. Ender,Eric J. Green, Merlin LaF'leur, Herman Mellema, B. Pearson, andCarl Kraigh immediate and full reinstatement in their former posi-tions,without prejudice to their seniority and other rights andprivileges, dismissing if necessary engineers employed for the firsttime since December 14, 1936;b.Make whole the engineers who, individually or through theirrepresentatives, applied for and were refused reinstatement for anylosses of pay they have suffered by reason of the refusal of therespondent to reinstate them by payment to each of them, respec-tively, of a sum of money equal to that which each of them, respec-tively,would normally have earned as wages from the date of thefirst sailing of the vessel after December 31, 1936, upon which eachof them, respectively, was employed on November 23, 1936, to thedate of the respondent's offer of reinstatement, less any amountearned by each of them, respectively, during such period; 96NATIONAL LABOR RELATIONS BOARDc.Upon request, bargain collectively with Marine Engineers' Bene-ficialAssociation, Local No. 33, as the exclusive representative ofall its licensed chief and assistant engineers, for the purpose of col-lective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment;d.Post notices at a conspicuous place on each of the respondent'svessels stating (1) that the respondent will cease and desist in themanner aforesaid, and (2) that said notices will remain posted forat least thirty (30) consecutive days from the date of the posting;e.Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.